Exhibit 10.1

AMENDMENT NO. 3
TO THE AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT
OF BRIXMOR OPERATING PARTNERSHIP LP
This Amendment No. 3, dated as of March 28, 2014 (this “Amendment No. 3”), is
made to that certain Amended and Restated Limited Partnership Agreement of
Brixmor Operating Partnership LP (the “Partnership”), dated as of October 29,
2013 (as amended to the date hereof, the “Existing Partnership Agreement” and
the Existing Partnership Agreement as amended by this Amendment No. 3 and as it
may be further amended from time to time, the “Partnership Agreement”), by and
among Brixmor OP GP LLC, a Delaware limited liability company, in its capacity
as the general partner of the Partnership (the “General Partner”), and the
Persons admitted to the Partnership and identified on the books and records of
the Partnership as limited partners of the Partnership, in their respective
capacities as limited partners of the Partnership (each, a “Limited Partner”).
Capitalized terms used but not defined herein shall have the meaning given
thereto in the Existing Partnership Agreement.
Preliminary Statements
WHEREAS, reference is made to that certain Separate Series Agreement, dated as
of October 29, 2013 (the “Series Agreement”) by and among Non-Core Series GP,
LLC, a Delaware limited liability company (the “Series GP”), BRE Non-Core Assets
Inc., a Delaware corporation, as the Series A Limited Partner and the other
parties thereto with respect to that certain Series A (as defined in the
Existing Partnership Agreement);
WHEREAS, in accordance with the Series Agreement, the Series GP has by written
consent of the Series GP and written notice delivered to the Series A Limited
Partner terminated and wound-up Series A.
WHEREAS, Section 14.2 of the Existing Partnership Agreement permits the General
Partner, without the consent or approval of any other Partner or any other
Person, to amend the Existing Partnership Agreement to reflect the termination
of a series of the Partnership established pursuant to Section 17-218 of the Act
and the First Amendment in connection therewith; and
WHEREAS, there are no other Series of the Partnership that have been
established.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Partners do hereby
agree as follows:
1.Amendments.
(a)    Article 15 of the Existing Partnership Agreement is hereby amended by
deleting Section 15.16 in its entirety.
(b)    Article I of the Existing Partnership Agreement is hereby amended by
deleting each of the following definitions in their entirety, with conforming
changes throughout the Existing Partnership Agreement to eliminate references to
such deleted defined terms:
“Separate Series Agreement”;
“Series”;
“Series A”;
“Series A General Partner”;
“Series A Limited Partner”;
“Series A Partners”; and
“Series Date.”
(c)    Article I of the Existing Partnership Agreement is hereby amended by
amending and restating the definition of “General Partner” in its entirety to
read as follows:
“General Partner” means Brixmor OP GP LLC, a Delaware limited liability company
and its successors and assigns as a general partner of the Partnership, in each
case, that is admitted from time to time to the Partnership as a general partner
pursuant to the Act and this Agreement and is listed as a general partner in the
books and records of the Partnership, in such Person’s capacity as a general
partner of the Partnership."
2.
Ratification and Confirmation of the Partnership Agreement; No Other Changes.
Except as modified by this Amendment No. 3, the Partnership Agreement is hereby
ratified and confirmed in all respects. Nothing herein shall be held to alter,
vary or otherwise affect the terms, conditions and provision of the Partnership
Agreement, other than as contemplated herein.

3.
Effectiveness. This Amendment No. 3 shall be effective as of the date hereof.
Except as hereby amended, the Partnership Agreement shall remain in full force
and effect.

4.
Applicable Law. This Amendment No. 3 shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law. In the event of a conflict between
any provision of this Amendment No. 3 and any non-mandatory provision of the LP
Act, the provisions of this Amendment No. 3 shall control and take precedence.

5.
Counterparts. This Amendment No. 3 may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]


IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 3 as of
the date first written above.
THE GENERAL PARTNER:
BRIXMOR OP GP LLC
By:
 
/s/ Steven F. Siegel
Name:
 
Steven F. Siegel
Title:
 
Executive Vice President



 


1



